974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.S. Stanley HARRIS, III, Plaintiff-Appellant,v.ATLANTIC BEACON COMPANY REAL ESTATE MANAGEMENT;  Louis Anis,Defendants-Appellees,andJ. A. SEGAL, Defendant.
No. 92-1206.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-208)
S. Stanley Harris, III, Appellant Pro Se.
Ronald Lee Smallwood, Richmond, Virginia;  Milton Paul Miller, Richmond, Virginia; William Henry Scheil, Jr., Rockville, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
S. Stanley Harris appeals from the district court's order dismissing Harris's employment discrimination claim under Title VII, 42 U.S.C. § 2000e (1988), for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harris v. Atlantic Beacon Co., No. CA-91-208 (E.D. Va.  Jan. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED